Citation Nr: 0606180	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-07 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of Survivors' and Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
September 1966 to June 1969.  The appellant is the veteran's 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal. 


FINDINGS OF FACT

1.  The appellant was born in October 1974 and is the son of 
the veteran.  The appellant turned 26 years old in October 
2000.

2.  The veteran was awarded a permanent and total disability 
rating based on service-connected disabilities effective 
November 11, 2000.

3.  In March 2003, the RO received the appellant's original 
VA Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, relating to a program of education he 
intended to pursue.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits under Chapter 35, Title 
38, United States Code.  For the reasons set forth below, the 
Board finds that he is not entitled to such benefits as a 
matter of law.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021 (2005).  However, eligibility for Chapter 
35 benefits requires that appellant not reach his or her 26th 
birthday before the effective date of a finding of permanent 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2005).

The evidence in this case shows that the appellant is the son 
of the veteran and was born in October 1974.  The veteran was 
awarded a permanent and total disability rating based on 
service-connected disabilities effective November 11, 2000.

Since the appellant is the veteran's son, the eligibility 
provisions of 38 C.F.R. § 21.3041 are applicable to this 
case.  Unfortunately, the appellant reached his 26th birthday 
in October 2000, which is prior to the effective date 
concerning the veteran's award of a permanent and total 
disability rating based on a service-connected disability.  
Consequently, the Board finds that the appellant is not 
entitled to DEA benefits under Chapter 35 as a matter of law.

The appellant has presented two arguments in support of his 
claim.  The first is that his 26th birthday was only six days 
before the date his father was found to be permanently and 
totally disabled based on service-connected disabilities.  
Parenthetically, the Board notes that the appellant's 
birthday is approximately 2 1/2 weeks prior to the effective 
date.  Regardless, the Board concedes that the appellant 
turned 26 years old just shortly prior to the effective date.  

The appellant contends that the decision to award benefits 
must have been made prior to the date.  However, the evidence 
shows that the decision to grant benefits to the veteran was 
made in April 2003 and made effective to November 2000; 
therefore, the decision was not, in fact, made prior to 
November 2000.  

Moreover, the issue of an effective date of the veteran's 
grant of permanent and total disability is not before the 
Board at this time and the Board does not have jurisdiction 
to establish an earlier effective date in the veteran's 
claim.  38 C.F.R. §§ 20.101, 20.200 (2005).

The appellant also maintains that there is a discrepancy in 
the effective dates of the veteran's total rating between 
November 1, 2000, and November 11, 2000.  Regardless, the 
appellant turned 26 years old prior to both of these dates.

The Board further notes that the appellant does not qualify 
for an extension of what would have been his delimiting date 
(his 26th birthday in October 2000) because he would have had 
to have commenced a program of education in the Chapter 35 
program prior to his 26th birthday.  See 38 C.F.R. § 
21.3041(e) (2005).

In conclusion, while the Board is aware of the appellant's 
arguments and concerns as stated in his documentation in 
support of this appeal, the regulatory criteria and legal 
precedent governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  As the disposition of 
this claim is based on the law and not on the facts of the 
case, the claim is denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As a final note, the Board points out that compliance with 
the Veterans Claim Assistance Act of 2000 (VCAA) is not 
required with respect to this appeal.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits, and codifies VA's duty to 
assist. 

First, in this case since the benefit sought is found in 
Chapter 35 of Title 38 which has it's own duty and notice 
provisions, which have been complied with.  See Barger v. 
Principi, 16 Vet. App.132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38, and do not apply to this 
appeal.").  

Moreover, the Veterans Claims Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Manning 
v. Principi, 16 Vet. App.534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); cf. Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

The Board also notes that the Veterans Claims Court has held 
that when there is an error in the VCAA notice, in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as the result of the error if the benefit sought 
could not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Accordingly, 
further action under the VCAA is not required in this case.




ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


